UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6404


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

STEVEN WAYNE BELL,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:01-cr-00013-BR-1)


Submitted:   May 24, 2012                         Decided:   May 31, 2012


Before MOTZ and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Wayne Bell, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven Wayne Bell appeals the district court’s order

denying    his    motion   to    reduce       his   sentence   and    expunge    his

conviction.      We have reviewed the record and find no reversible

error.     Accordingly,        we   affirm     the    district      court’s   order.

United States v. Bell, No. 5:01-cr-00013-BR-1 (E.D.N.C. Feb. 24,

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in    the   materials

before    the    court   and    argument      would   not   aid     the    decisional

process.



                                                                            AFFIRMED




                                          2